      Case 2:20-cv-01616-TLN-KJN Document 7 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL L. OVERTON,                                No. 2:20-cv-01616-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   BROWN,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 30, 2020 are ADOPTED IN

28   FULL; and
                                                       1
     Case 2:20-cv-01616-TLN-KJN Document 7 Filed 11/10/20 Page 2 of 2


 1        2. This action is DISMISSED without prejudice.

 2        3. The Clerk of Court is directed to close the case.

 3   DATED: November 9, 2020

 4

 5

 6                                                               Troy L. Nunley
                                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
